Citation Nr: 1702486	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  13-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 1990, November 1990 to March 1991, and February 2003 to August 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 


FINDING OF FACT

The Veteran's pes planus preexisted military service and was not aggravated thereby.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1111, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

The Veteran has asserted that her pre-existing pes planus was aggravated beyond its natural progression due to her deployment from May 2003 to June 2004.  A February 1989 enlistment examination report noted the Veteran had "pes planus, asymptomatic."  The pes planus was noted to be bilateral and moderate.  As the pes planus was noted at induction to service, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111; See Duran v. Brown, 6 Vet. App. 283, 286 (1994); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

As the pes planus was noted upon entry into service, the claim is one of entitlement to compensation based on aggravation of a preexisting disability.  38 U.S.C.A. § 1153.  Where a preexisting disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific 

finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the disability at issue.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a noncombat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C.A. § 1153 unless the underlying condition worsened.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran served on active duty during a period of war.  As such, the regulations direct VA to presume that the Veteran's preexisting pes planus was aggravated by active duty if the evidence demonstrates that it underwent an increase in severity during her active service.  In order to rebut this presumption, it must be shown by clear and unmistakable evidence that the Veteran's pes planus was not aggravated or that the aggravation was due to the natural progression of the disability.

The Veteran has asserted that her pre-existing pes planus was aggravated beyond its natural progression due to her deployment from May 2003 to June 2004.  In her May 2012 claim, the Veteran stated that she had problems with foot cramps, throbbing, and pain in her feet.  She stated that she became flat footed in the military.  

In a June 2012 statement, the Veteran stated that she never experienced foot pain prior to being deployed in 2003.  She stated that since being back from Iraq, she had multiple aches and pains throughout her body.  She stated that her foot pain gradually started in 2004, but it would come and go.  She stated that when she wore 

her combat boots, it was very uncomfortable.  Her feet burned when she took them off.  In testimony during a July 2013 hearing before the Board, the Veteran contended that she experienced pain and cramping in her feet that began during her deployment.  The Veteran also reported that during her deployment she had to go to the clinic to get larger boots.  Service treatment records from February 2003 to August 2004 are unavailable.  A March 2001 periodic physical noted the Veteran had bilateral flat feet.  

In a June 2004 post-deployment health assessment questionnaire the Veteran reported that she did not experience symptoms such as swollen, stiff, or painful joints; or numbness or tingling in hand or feet, during her deployment.  No foot complaints were noted.

The Veteran has worked for the United States Postal Service as a letter carrier since her military discharge, and no post-service injuries are of record.  The Veteran sought treatment in 2008 due to pain associated with her bilateral foot disorder.  Bilateral pes planus, with associated tibial tendonitis was diagnosed.

At the July 2013 hearing before the Board, the Veteran indicated that she initially sought treatment for symptoms of her bilateral pes planus disorder at the West Haven VA Medical Center in 2004, after she returned from deployment.  A review of her VA treatment records from 2004 and 2005 do not indicate she reported foot pain.  A November 2004 VA treatment record noted that the Veteran complained of increased anxiety, stress, stress headaches, and decreased memory.  She reported her general health was good.  A November 2005 VA treatment record indicates the Veteran reported having pain/growth on her left ankle.  The record noted that she was a runner.

The first evidence in the VA treatment records of reported foot pain is in a December 2008 VA treatment record.  The Veteran stated that she had had flat feet her entire life, but "as of late this has become a problem."  She stated that "this has been going on for about 3 months now and is getting progressively worse."  The 

Veteran stated that she was a mail carrier and often ran for exercise.  A December 2008 VA x-ray report noted that the Veteran had bilateral pes planus.  

The Veteran was afforded a VA examination in April 2014.  The examiner found that, "Based upon clinical examination, a thorough review of the evidence of record, and with the Veteran's endorsement of her pes planus condition and her lay assertions, this Veteran's pes planus condition pre-existed her military service."  The examiner further opined that the Veteran's pre-existing pes planus condition was not aggravated by the Veteran's military service beyond the natural progression of the disease.  The examiner noted that the Veteran endorsed little to no pain during her initial activation and deployment for September 1989 to February 1990 or from November 1990 to March 1991.  She denied pain from 1991 until her next activated deployment from February 2003 to August 2004, when she endorsed pain due to tighter boots and an increase in weight bearing activity.  The VA examiner stated:

It is unlikely based upon her short duration and periods of service, compared to the longer, non deployed interval, that the short durations of service, which is conceded to include[] walking, hiking, carrying loads, and wearing of individual body armor leading to the potential excess weight bearing situations, could have contributed to any aggravation of her pes planus condition by her military service to include the natural progression of the disease as compared to her time performing her civilian occupation as a letter carrier, with daily walking and weight bearing activity, during the longer, service and deployment-free periods.  This basis is well-supported in peer-reviewed literature, texts, and journals on the subject.

The VA examiner also opined that the Veteran had bilateral plantar fasciitis and heel spur syndrome which were clearly and directly a result of the pes planus condition, based upon peer-reviewed medical journals and texts on the subject.  

The Veteran testified that she had symptoms during and after service.  As a lay person, the Veteran's statements are competent evidence as to symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds the Veteran's assertion that she her flat foot symptoms were worse after her deployment in 2003 to 2004 are inconsistent with the evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  As noted above, the Veteran did not report any foot complaints in a July 2004 post deployment questionnaire.  She noted that during the deployment her health stayed the same or got better.  She did not report having swollen, stiff, or painful joints, or having numbness or tingling in the hands or feet.  The Veteran's VA treatment records do not reflect that she had any documented foot complaints until 2008.  The Veteran was treated for pain in other areas of her body from 2004 to 2008, however, she did not report any foot pain.  Additionally, the December 2008 VA treatment record indicates the Veteran stated that her flat feet had become a problem for about three months.  

The Veteran has asserted that her pre-existing pes planus was aggravated beyond its natural progression due to her deployment from May 2003 to June 2004.  However, these statements are not competent evidence as the determinations of whether her preexisting pes planus underwent an increase in severity of the underlying disorder during service, or that any increase was not due to the natural progression of the disorder, as these determinations are a matter of medical complexity and requires medical expertise.  See Jandreau, 492 F.3d at 1377.

The April 2014 VA examiner found the Veteran's military service did not contributed to any aggravation of her pes planus, to include the natural progression of the disease.  As the examiner provided a full rationale for the opinion, the Board finds it to be probative.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral pes planus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As a result, service connection for pes planus is not warranted.


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


